Exhibit 10.45

CONSULTANT AGREEMENT

This CONSULTANT AGREEMENT (this “Agreement”) is by and between Ascent Solar
Technologies, Inc., a Delaware corporation (the “Company”) and Prem Nath, Ph.D.,
an individual (the “Consultant”). The Effective Date of this Agreement is the
Effective Date of the Separation Agreement and General Release dated as of
December 18, 2009 by and between Consultant and the Company.

RECITALS

A. The parties anticipate that effective January 15, 2010 (the “Separation
Date”), Consultant shall cease employment as the Company’s Senior Vice President
of Production Operations and Technology.

B. The Company and Consultant desire to have Consultant furnish the Company with
certain services for a period of time after the Separation Date under the terms
and conditions set forth in this Agreement.

AGREEMENT

SECTION 1. SERVICES

The Consultant will perform services (the “Services”) in the following areas:
production process and operations relating to thin-film photovoltaic
technologies and products. The parties agree that Consultant will work as and
when requested by the Company. The Consultant will prepare such records and
reports reasonably requested by the Company regarding the performance of the
Services. The Consultant will use his best efforts to advance the interests of
the Company, and will faithfully, industriously, and to the best of his
abilities, perform the Services. Unless otherwise directed, the Consultant will
report to the Company’s Chief Executive Officer.

SECTION 2. TERM

The term of this Agreement shall begin on the Separation Date (or such other
date on which Consultant ceases to be an employee of the Company), and unless
earlier terminated pursuant to the terms herein will continue in effect until
June 30, 2011. The term of Agreement may be extended with the written agreement
of both parties.

SECTION 3. ASSURANCES

The Company will do all things reasonably required in a prompt and timely manner
to enable the Consultant to provide the Services and to otherwise perform his
obligations pursuant to this Agreement.

SECTION 4. COMPENSATION

Subject to the provisions of this Agreement and provided Consultant performs all
of his obligations and satisfies all of the conditions under this Agreement and
the Separation Agreement and General Release dated as of December 18, 2009 that
Consultant entered into with the Company (“Separation Agreement”), the Company
will provide the following compensation to Consultant:

(a) Of the up to fifteen thousand (15,000) restricted stock units (“RSUs”)
scheduled to vest on July 31, 2010 under Employee’s Executive Employment
Agreement dated as of July 15, 2009 (the “Employment Agreement”) based upon
evaluation of Employee’s performance, seven thousand five



--------------------------------------------------------------------------------

hundred (7,500) RSUs shall be deemed vested as of July 31, 2010. Of the up to
twenty thousand (20,000) RSUs scheduled to vest on December 31, 2010 under the
Employment Agreement based upon evaluation of Employee’s performance, ten
thousand (10,000) RSUs shall be deemed vested as of December 31, 2010. Of the up
to twenty thousand (20,000) RSUs scheduled to vest on July 31, 2011 under the
Employment Agreement based upon evaluation of Employee’s performance, ten
thousand (10,000) RSUs shall be deemed vested as of an accelerated date of
June 30, 2011. All remaining RSUs eligible for vesting on July 31,
2010, December 31, 2010 or July 31, 2011, shall not vest and are hereby
forfeited by Consultant.

(b) Of the up to twenty-five thousand (25,000) stock options (“Options”)
scheduled to vest on January 1, 2011 under the Employment Agreement, twelve
thousand five hundred (12,500) Options shall be deemed vested as of January 1,
2011. Of the up to twenty-five thousand (25,000) stock options (“Options”)
scheduled to vest on January 1, 2012 under the Employment Agreement, twelve
thousand five hundred (12,500) Options shall be deemed vested as of an
accelerated date of June 30, 2011. All remaining Options eligible for vesting on
January 1, 2011 or January 1, 2012 shall not vest and are hereby forfeited by
Consultant.

Except as set forth above or in his Separation Agreement, Consultant will under
no circumstances, including a legal finding regarding employee status, be
entitled to any other benefits or compensation from the Company, including: the
grant of new, or the continued vesting of any outstanding, RSUs, Options or
other equity awards; and benefits under any and all employee benefit plans of
the Company. Notwithstanding any prior agreement or arrangement to the contrary,
Consultant agrees and understands that Consultant is responsible for payment, if
any, of all local, state, and/or federal taxes on the payments and any other
consideration provided under this Agreement by the Company and any penalties or
assessments thereon.

SECTION 5. REIMBURSEMENT OF EXPENSES

The Company shall reimburse Consultant for any reasonable out of pocket or
travel expenses incurred by the Consultant that: (1) are consistent with the
Company’s travel and expense policy; (2) result from Consultant’s performance of
Services under this Agreement; and (3) directly relate to work assignments
pre-approved by the Company’s Chief Executive Officer or his designee. The
Company may refuse to reimburse expenses that do not meet all of these criteria.
The Consultant shall promptly submit itemized statements of expenses for
reimbursement.

SECTION 6. ASSIGNMENT OF RIGHTS

The Consultant may not assign or delegate any of his rights or obligations under
this Agreement to any person without the prior written consent of the Company,
which the Company may withhold in its sole discretion.

SECTION 7. NO AUTHORITY TO BIND COMPANY

The Consultant and the Company agree that the Consultant has no authority to
bind the Company as its agent, except as expressly agreed to by the parties in a
separate written agreement. The Consultant will not make any representations, or
take any actions, that would create the impression that he has authority to bind
the Company.

 

Consultant Agreement

Page 2 of 6



--------------------------------------------------------------------------------

SECTION 8. RELATIONSHIP BETWEEN PARTIES

The Consultant and the Company recognize and agree that the Consultant is not an
employee of the Company and is furnishing the Services as an independent
contractor. The Consultant may perform services for others during those periods
when the Consultant is not performing work under this Agreement for the Company.

SECTION 9. LIMITATIONS OF LIABILITY

The Consultant agrees to indemnify the Company against all liability or loss,
and against all claims or actions based on or arising out of damage or injury
(including death) to persons or property caused by or sustained in connection
with his performance of this Agreement or by conditions created thereby, or
based on his violation of any statute, ordinance, or regulation, and agrees to
indemnify the Company against the cost of defending any such claims or actions.

SECTION 10. REPRESENTATIONS AND WARRANTIES

The Consultant represents and warrants to the Company that there is no
employment contract, consultant agreement, or any other contractual obligation
to which the Consultant is subject that prevents the Consultant from entering
into this Agreement or from performing fully the Services under this Agreement.

SECTION 11. CONFIDENTIAL INFORMATION AND INVENTIONS

As used in this Agreement, the term “Confidential Information” means:
(a) proprietary information of the Company; (b) information marked or designated
by the Company as confidential; (c) information, whether or not in written form
and whether or not designated as confidential, that is known or should
reasonably be known to the Consultant as being treated by the Company as
confidential; (d) information provided to the Company by third parties that the
Company is obligated to keep confidential; and (e) any supplier or vendor list
of the Company. Confidential Information includes, but is not limited to,
discoveries, ideas, designs, drawings, specifications, techniques, models, trade
secrets, data, programs, documentation, processes, know-how, customer lists,
vendor lists, supplier lists, marketing plans, and financial and technical
information. The term “Confidential Information” shall not include any
information that the Company now or hereafter voluntarily disseminates to the
public or that otherwise becomes part of the public domain through lawful means.

The Consultant agrees and acknowledges that all Confidential Information is and
shall continue to be the exclusive property of the Company, whether or not
prepared in whole or in part by the Consultant. The Consultant agrees not to
disclose Confidential Information, directly or indirectly, under any
circumstances or by any means, to any third person without the express written
consent of the Company, and also to comply with all Company policies and
procedures for the protection of Confidential Information. Upon expiration or
termination of this Agreement, or otherwise as requested, the Consultant will
deliver promptly to the Company all Confidential Information, in whatever form,
that may be in his possession or under his control.

The Consultant agrees that all inventions, whether patentable or not, conceived
or made or reduced to practice by the Consultant during or in connection with
his performance of this Agreement will be promptly and fully disclosed to the
Company or its nominee. The Consultant hereby assigns and agrees to assign all
of his rights or interests in any inventions, whether patentable or not,
conceived or made or reduced to practice by him during or in connection with his
performance of this Agreement which: (i) relate to the thin-film photovoltaic
technology; (ii) relate to business known by the Consultant to be anticipated
business of the Company; (iii) relate to any actual or demonstrably anticipated
research or development work of the Company; (iv) result from any work performed
by the Consultant for the

 

Consultant Agreement

Page 3 of 6



--------------------------------------------------------------------------------

Company; or (v) were invented using either the Company’s equipment, supplies,
facility, time, or Confidential Information. The Consultant agrees to assist the
Company in every proper way (entirely at the Company’s expense) to obtain
patents on any inventions assigned to the Company and that the Company, in its
sole discretion, seeks to patent. Further, the Consultant agrees that all
creative work prepared or originated by the Consultant for the Company under
this Agreement that may be subject to or eligible for protection under federal
copyright laws, constitutes work made for hire, all rights to which are owned by
the Company; and the Consultant hereby assigns to the Company all rights, title,
and interest, whether by way of copyright, trade secret, or otherwise, in all
such work, whether or not subject to protection by copyright laws.

The Consultant acknowledges that any disclosure of Confidential Information will
cause irreparable harm to the Company. In the event of a breach of these
obligations, the Company will be entitled to: (a) specific performance,
including immediate issuance of a temporary restraining order or preliminary
injunction enforcing this section of this Agreement; (b) a judgment for damages
caused by the Consultant’s breach; and (c) any other remedies provided by
applicable law or equity. The obligations set forth in this section will
continue and survive this Agreement for as long as the Consultant possesses
Confidential Information.

Upon expiration or earlier termination of this Agreement, Consultant will turn
over to the Company all equipment or other materials and property issued to him
by the Company during the term of this Agreement, along with all documents,
notes, computer files, and other materials which he has in his possession or
subject to his control, relating to the Company, or its technology, products or
customers.

SECTION 12. MISCELLANEOUS PROVISIONS

12.1 Binding Effect. This Agreement will be binding on and inure to the benefit
of the parties and their respective heirs, personal representatives, successors,
and permitted assigns.

12.2 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or will be construed to confer on any person, other than
the parties to this Agreement, any right, remedy, or claim under or with respect
to this Agreement.

12.3 Amendments. This Agreement may be amended only by an instrument in writing
executed by both parties.

12.4 Termination. If the Company in its sole discretion reasonably determines
that Consultant has breached any material obligation or provision of this
Agreement or the Separation Agreement, then (a) the Company may immediately
terminate this Agreement without recourse by Consultant and (b) payment or
provision of compensation due to Consultant under this Agreement shall
immediately cease and/or be forfeited. The Company may terminate this Agreement
upon the death or Disability (as defined in the Company’s 2005 Stock Option
Plan, as amended) of Consultant, and upon such termination (1) any Options or
RSUs payable under this Agreement that are not yet vested shall be forfeited and
(2) any vested Options may be exercised in accordance with the 2005 Stock Option
Plan, as amended.

12.5 Construction. The captions used in this Agreement are provided for
convenience only and will not affect the meaning or interpretation of any
provision of this Agreement.

12.6 Counterparts. This Agreement may be executed in counterparts, each of which
will be considered an original and all of which together will constitute one and
the same agreement.

 

Consultant Agreement

Page 4 of 6



--------------------------------------------------------------------------------

12.7 Facsimile Signatures. Facsimile transmission of any signed original
document, and retransmission of any signed facsimile transmission, will be the
same as delivery of an original. At the request of any party, the parties will
confirm facsimile transmitted signatures by signing an original document.

12.8 Waiver. Any provision or condition of this Agreement may be waived at any
time, in writing, by the party entitled to the benefit of such provision or
condition. Waiver of any breach of any provision will not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.

12.9 Injunctive and Other Equitable Relief. The parties agree that the remedy at
law for any breach or threatened breach by a party may, by its nature, be
inadequate, and that the other parties will be entitled, in addition to damages,
to a restraining order, temporary and permanent injunctive relief, specific
performance, and other appropriate equitable relief, without showing or proving
that any monetary damage has been sustained.

12.10 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of Colorado, without regard to
conflict-of-laws principles.

12.11 Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Consultant or made on his behalf under the terms of this Agreement.
Consultant agrees and understands that he is responsible for payment, if any, of
all local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
thereon. Consultant further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, interest, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of (a) Consultant’s failure to
pay or if required by law the Company’s failure to withhold, or Consultant ‘s
delayed payment of, federal or state taxes, or (b) damages sustained by the
Company by reason of any such claims, including attorneys’ fees and costs.

12.12 Attorney Fees. If any arbitration, suit, or action is instituted to
interpret or enforce the provisions of this Agreement, or otherwise with respect
to the subject matter of this Agreement, the party prevailing on an issue will
be entitled to recover with respect to such issue, in addition to costs,
reasonable attorney fees incurred in the preparation, prosecution, or defense of
such arbitration, suit, or action as determined by the arbitrator or trial
court, and if any appeal is taken from such decision, reasonable attorney fees
as determined on appeal.

12.13 Severability. If any provision of this Agreement is invalid or
unenforceable in any respect for any reason, the validity and enforceability of
such provision in any other respect and of the remaining provisions of this
Agreement will not be in any way impaired.

12.14 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter.

[signature page follows]

 

Consultant Agreement

Page 5 of 6



--------------------------------------------------------------------------------

The parties enter into this Agreement as of the date written above.

 

CONSULTANT   ASCENT SOLAR TECHNOLOGIES, INC.  

/s/ Prem Nath

  By:  

/s/ Farhad Moghadam

 

12/21/09

Prem Nath, Ph.D.     Farhad Moghadam, Ph.D.       Chief Executive Officer  

 

Consultant Agreement

Page 6 of 6